Citation Nr: 0604572	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for right knee instability.

2.  Entitlement to a disability rating in excess of 
10 percent for arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to July 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 30 percent for right knee instability with mild 
degenerative arthritis.  The veteran perfected an appeal of 
that decision.

In an August 2002 rating decision the RO established separate 
grants of service connection for instability in the right 
knee, rated at 30 percent, and arthritis of the right knee, 
rated at 10 percent.  The veteran has continued to assert 
that higher ratings are warranted, and the Board finds that 
the issue of the ratings assigned for the right knee 
disability remains in contention.

The veteran's appeal was previously before the Board in 
November 2004, at which time the Board remanded the case for 
additional development.  That development has been completed, 
and the case returned to the Board.

In a September 2005 statement the veteran indicated that he 
was claiming entitlement to service connection for 
disabilities of the left arm, neck, and back as secondary to 
the service-connected right knee disability.  This issue has 
not yet been adjudicated by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The right knee disability is manifested by a chronic tear 
of the anterior cruciate ligament, a torn medical meniscus, 
degenerative changes, range of motion from zero to 
120 degrees, effusion, and complaints of pain, with no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 for 
instability in the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, and 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in October 2001 and 
September 2003 by informing him of the evidence required to 
establish entitlement to a higher rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in February 2002 and March 2005.  The RO also obtained a copy 
of his claims file from the Social Security Administration 
(SSA).  The veteran has not indicated the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2005).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
maximum 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a (2005).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to 5 degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2005).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.
Factual Background

The veteran's service medical records show that an orthopedic 
evaluation in October 1971 resulted in a diagnosis of a torn 
medial meniscus, for which a meniscectomy was performed in 
January 1972.  His subsequent complaints of pain and giving 
way were diagnosed as a torn anterior cruciate ligament and 
chondromalacia patella.  In a September 1974 rating decision 
the RO granted service connection for a right medical 
meniscectomy, rated as 10 percent disabling.

The veteran incurred an additional injury to the right knee 
in February 1996, following which he underwent multiple 
arthroscopic surgeries for the debridement of torn cartilage.  
His private physician attributed the residual disability in 
the right knee to degenerative changes and severe 
chondromalacia.

An August 2001 VA treatment record indicates that the veteran 
had severe degenerative joint disease in the knees, by X-ray, 
and that he was offered a total knee replacement, which he 
declined.  When examined by his private orthopedist in 
December 2001, the knee lacked a few degrees of full 
extension, but there was no evidence of instability.

When examined in February 2002 the veteran complained of 
pain, instability, intermittent swelling, and "catching" of 
the right knee.  He then wore a brace on the knee, and used a 
cane to ambulate.  He reported an increase in pain with 
walking and standing, and that he was limited to a couple of 
hours of weightbearing activity.  He took narcotic medication 
for pain control, but still complained of constant, severe 
pain in the knee.

On examination he walked with an antalgic gait, with a hard 
frame brace on the knee.  There was no warmth, effusion, or 
obvious deformity of the knee.  The range of motion of the 
knee was from zero degrees of extension to 150 degrees of 
flexion, with pain.  There was some laxity along the medial 
compartment with valgus stressing, which the examiner 
attributed to medial joint space collapse.  There was no 
evidence of anterior-posterior instability.  The examiner 
referenced an X-ray study that showed degenerative changes 
with minimal spur formation and mild narrowing of the medial 
compartment, which were assessed as mild degenerative joint 
disease.

VA treatment records indicate that the veteran has continued 
to receive narcotic pain medication for reported knee pain, 
but do not document objective findings regarding the knee.  
He was provided an electric scooter due to his complaints of 
being unable to ambulate, but in a January 2002 report his 
private orthopedist objected to him being given the scooter 
on the basis that his disability did not warrant that 
assistance and allowing him to have it would "reinforce a 
defeatist attitude."

The veteran underwent psychological testing in June 2002 on 
referral from the Pain Clinic due to having been prescribed 
narcotic pain medication for unrelenting knee pain.  The 
summary of the test results discloses that he unconsciously 
uses somatic symptoms to avoid dealing with psychological 
problems; that his physical complaints are reinforced by 
secondary gain, including sympathy from others; that he uses 
somatization to attribute any difficulty he might be having 
to physical, rather than psychological, cause; and that he 
would vigorously resist any suggestion that psychological 
processes played any role in his condition.

He underwent an additional VA examination in March 2005, 
which included a review of the claims file.  He appeared for 
the examination wearing a steel-articulated knee brace and 
riding in a powered wheelchair.  He was, however, able to 
walk with a limp and mount the examining table.  During the 
examination he complained of periodic swelling, constant 
pain, the inability to fully extend the knee, and the 
inability to fully bear weight on the knee.

Examination revealed small joint effusion, no evidence of 
instability or looseness in the anterior cruciate ligament; 
negative McMurray's test; no joint line tenderness; and range 
of motion of extension to zero degrees and flexion to 
120 degrees, limited due to pain.  He also had edema in the 
lower extremities.  An X-ray study was interpreted as showing 
mild degeneration in the knee.  A magnetic resonance image 
(MRI) showed discontinuity of the fibers in the anterior 
cruciate ligament, suggestive of a chronic tear.  There was 
also evidence of a tear in the medial meniscus and 
osteoarthritis in the medial compartment.  
Analysis

The 30 percent rating that has been assigned for instability 
in the right knee is the maximum rating available under 
Diagnostic Code 5257.  For that reason a higher rating based 
on instability cannot be assigned.  The medical evidence does 
not show ankylosis in the knee or non-union of the tibia or 
fibula to warrant consideration of the diagnostic codes 
providing a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2005).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Based on that holding, and the evidence showing that the 
veteran now has degenerative joint disease in the right knee, 
in the August 2002 rating decision the RO continued the 
30 percent rating that had been assigned for instability in 
the knee, and granted an additional 10 percent rating for 
arthritis.

A 20 percent rating for arthritis in the right knee is 
warranted if flexion is limited to 30 degrees, or if 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  None of the evidence 
shows that flexion or extension of the knee is so limited, 
including any limitation of motion due to pain.  Examination 
in February 2002 showed zero degrees of extension to 
150 degrees of flexion, with pain, and examination in March 
2005 revealed zero degrees of extension and flexion to 
120 degrees, limited due to pain.  The Board finds, 
therefore, that the criteria for a higher rating based on 
limitation of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the primary manifestation of the right knee 
disability is pain.  Diagnostic Code 5257, under which the 
disability is rated, is not based solely on limitation of 
motion and incorporates all of the functional limitations due 
to the right knee disability.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In addition, the maximum rating available 
under that diagnostic code has been assigned.  See Spencer v. 
West, 13 Vet. App. 376 (2000).  For these reasons 
consideration of the functional limitations does not result 
in a higher rating.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the right knee 
disability has resulted in any hospitalizations in the time 
period relevant to the veteran's May 2001 claim for an 
increased rating.  

The evidence shows that the veteran has been unemployed since 
1998, and that he was awarded Social Security disability 
benefits effective in November 1999.  He has, therefore, 
experienced marked interference with employment.  The 
evidence does not indicate, however, that his inability to 
work is due exclusively to service-connected disability.  In 
statements dated in 1998 his private orthopedist found that 
he was unable to return to his prior employment as a marine 
mechanic, and that he was limited to light or sedentary work 
due to his bilateral knee disabilities.  The fact that he is 
unable to work as a marine mechanic does not entail the 
conclusion that he is incapable of substantially gainful 
employment.

The Board notes that in awarding Social Security disability 
benefits, the Administrative Law Judge (ALJ) of that agency 
determined that the veteran was disabled due to depression, 
as well as the bilateral knee disability.  In addition, the 
medical evidence shows that he has complained of pain in the 
feet, hips, back, and shoulders.  Service connection has not 
been established for depression or any impairment in the 
joints other than the knees, and the impairment due to those 
disabilities cannot be considered in determining whether an 
extra-schedular rating is warranted.  See 38 C.F.R. § 4.14 
(2005).  

The ALJ also found that the veteran was not entitled to 
disability benefits prior to reaching the age of 50, because 
the application of the SSA's vocational guidelines prohibited 
a finding of disability prior to age 50.  Unlike the SSA, VA 
cannot consider the veteran's age in determining whether an 
extra-schedular rating is warranted.  See 38 C.F.R. 
§ 3.341(a) (2005).  The ALJ found, based on testimony from a 
vocational expert, that due to the veteran's residual 
functional capacity he was capable of performing a number of 
jobs in the economy if his age was not a consideration.  The 
SSA's findings do not, therefore, show that the veteran is 
incapable of substantially gainful employment when VA 
criteria are considered.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (the SSA finding regarding employability 
is relevant, but not determinant).

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than age and 
nonservice-connected disabilities, that place this veteran in 
a different position from other veterans with a combined 
50 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The 50 percent rating that has been assigned 
contemplates significant impairment of the veteran's earning 
capacity.  Although he has confined himself to an electric 
scooter and wears a knee brace, the medical evidence does not 
show any instability in the right knee to warrant use of the 
brace, and his private orthopedist found that he should not 
be using the electric scooter.  The VA examiner in March 2005 
found no objective clinical signs of significant handicap in 
the knee.  In summary, the evidence does not show an 
exceptional or unusual disability picture to render the 
application of the regular schedular criteria impractical.  
The Board finds, therefore, that remand of the case for 
referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for right knee instability is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the right knee is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


